 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,
                                                    Case No.: 18-CR-3814-AJB
11
                               Plaintiff,
12         v.                                       ORDER AND JUDGMENT TO
13                                                  DISMISS WITHOUT
     ONASIS LOPEZ-ARCE,                             PREJUDICE
14
                               Defendants.
15
16
17
18        Upon motion of the United States of America and good cause appearing,
19        IT IS HEREBY ORDERED that the Information in the above-entitled case be
20 dismissed without prejudice.
21        IT IS SO ORDERED.
22
     Dated: October 26, 2018
23
24
25
26
27
28
